QUINCE, J.
We initially accepted for review the decision of the Third District Court of Appeal in Poer v. Calder Race Course, Inc., 775 So.2d 970 (Fla. 3d DCA 2000), based upon express and direct conflict with the decision of Fifth District Court of Appeal in All Pro Sports Camp, Inc. v. Walt Disney Co., 727 So.2d 363 (Fla. 5th DCA 1999). Upon further consideration, we find that review was improvidently granted. Accordingly, this review proceeding is dismissed.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, and LEWIS, JJ., concur.